ON APPLICATION FOR REHEARING
MOUTON, J.
In the application for rehearing, counsel for defendants say:
“Petitioners further show that this Honorable Court erred in holding that the Lion Tamers Club had been interrupted or intruded upon before this occasion. There is no evidence to this effect and it is denied by witnesses for defendants and is only attempted to be shown or suggested by questions asked by the adroit counsel for plaintiff and not by answers whatever.”
Robert E. Stearns, Jr., witness for defendants, and a member of the Lion Tamers Club, was asked the following question:
“Who was it that had molested the Lion Tamers Club at a meeting some time prior to this night?
“A. I don’t know who it was.”
This answer is certainly pregnant with the admission that the club had been previously molested.
*36He was again asked:
“How many times had the club been molested at its meetings in that place?
“A. I couldn’t say that either.
“Q. You couldn’t say how many times the club meetings had been molested and disturbed by outside parties coming there?
“A. No, sir.”
These answers carry no denial that the club had been molested or disturbed at times prior to the night the acid was thrown on Allen. The answers merely indicate that Stearns could not remember how often these disturbances had occurred prior to the one in question. If these answers are to be so construed as to leave it in doubt as to the previous disturbances, the question and answer following makes it clear that the meetings of the club had been previously interrupted, viz:
“Q. You had been interrupted there before, though?
“A. Well, we were just interrupted to thé extent that we heard them in the building, but they never did come up to the room, however, before.”
In our original opinion we said with reference to this feature of the evidence, that: “Robert Stearns, one of the boys who testified in the case, admitted that their meetings had been previously interrupted by intruders who had entered the building.” No comment is necessary to show that the Court had ample evidence to support that statement, and from the testimony of defendants’ own witness.
We refer to that evidence because it supports the conclusion reached by us that there had been concert of action on the part of the defendants in committing the act for which damages were allowed to plaintiff.
Counsel also say in.their application that we fell into an error in saying in our opinion that the bottle containing the sulphuric acid was “in the middle” of the water bottles, while as a matter of fact these bottles were in a different part of the room. It is possible that we fell in this inaccuracy in going over this record in our earnest effort to properly analyze the evidence so as to discover the real motive which actuated these boys in committing this unjustifiable act. Such inaccuracy is, however, of no importance, as it does not and cannot affect the material parts of the evidence upon which we have grounded our conclusions, which we find no reason to change after a re-examination of the points presented in the application.